Order entered November 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00927-CV

                           CITY OF PLANO, TEXAS, Appellant

                                              V.

                      GREG HATCH AND LAURA HATCH, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01849-2017

                                          ORDER
       Before the Court is appellees’ November 21, 2018 unopposed first motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

December 21, 2018. As this is an accelerated appeal, we caution that further extension requests

will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE